Citation Nr: 1120662	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-40 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This appeal to the Board of Veterans' Appeals (Board) is from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for tinnitus and assigned an initial 10 percent rating for it retroactively effective from September 29, 2006, the date of receipt of this claim.  The RO also, in effect, granted service connection for the hearing loss in the Veteran's right ear.  Prior to that decision, and effectively since January 25, 1972, the day following his discharge from service, service connection only had been in effect for the hearing loss in his left ear, which had been rated as 0-percent disabling (i.e., noncompensable) effectively since that date.  And although additionally service connecting the hearing loss in the right ear in the August 2007 decision at issue, the RO continued to rate the 
service-connected hearing loss - which is now bilateral, meaning affecting both ears, right and left, as noncompensable.

As support for his claim for a higher rating for his bilateral hearing loss, the Veteran testified at a hearing at the RO in August 2010 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  During the hearing, the Veteran withdrew his claim for a rating higher than 10 percent for his tinnitus.  38 C.F.R. § 20.204 (2010).  There is no higher rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2010).  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  So the only remaining claim concerns the rating for his bilateral hearing loss.

In January 2011, the Board remanded this remaining claim for a compensable rating for the bilateral hearing loss to RO via the Appeals Management Center (AMC) in Washington, DC, for further development.



FINDING OF FACT

The results of the most recent February 2011 VA audiological evaluation, when his hearing loss was at its worst thus far, indicate the Veteran has level I hearing acuity in his right ear and level II hearing acuity in his left ear.


CONCLUSION OF LAW

The criteria are not met for a compensable rating for the bilateral hearing loss.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.


The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate the claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has had on employment, is found in an increased-rating claim, the appellant's burden to show prejudice, at the Court (CAVC) level, does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 
No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in November 2006, prior to initially adjudicating his claim in August 2007, so in the preferred sequence.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well apprising him of the disability rating and downstream effective date elements of his claim.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant medical and other records that he identified.  He also was examined for VA compensation purposes in November 2006, July 2007, and February 2011.  That most recent examination was following and as a result of the Board's January 2011 remand directive.  These examination reports and the medical and other evidence in the file contain the information needed to assess the severity of his bilateral hearing loss, the determinative issue.  So additional examination is not needed.  38 C.F.R. §§ 3.327(a), 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517, 526 (1995).


Moreover, in conducting that February 2011 VA examination, the AMC substantially complied with the Board's January 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Accordingly, the Board finds that no further development of the claim is needed to meet the requirements of the VCAA.

II.  Increased Rating for Bilateral Hearing Loss

A. Schedular Rating

The Veteran contends his bilateral hearing loss has worsened to the point that he deserves a compensable rating - meaning a rating higher than 0 percent.  For the reasons and bases discussed below, however, the Board finds that his disability is still most appropriately rated at the noncompensable level.

Evaluations for service-connected bilateral hearing loss range from zero to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  An acuity level is determined for each ear using Table VI (or Table VIA in the special circumstances listed in 38 C.F.R. § 4.86).  The acuity levels for each ear are then used to determine a percentage evaluation for hearing impairment from Table VII.  Id. 

Applying these criteria to the facts of this case, the Board finds that, although the Veteran's hearing acuity has declined since his earlier November 2006 VA audiology examination and July 2007 QTC examination, it still is noncompensably disabling according to the results of his most recent February 2011 VA audiology examination.

The audiometric testing of his right ear during this most recent hearing evaluation revealed a 30-decibel loss at the 1000 Hz level, a 40-decibel loss at the 2000 Hz level, a 50-decibel loss at the 3000 Hz level, and a 55-decibel loss at the 4000 Hz level, for an average decibel loss of 44.  Right ear speech discrimination was 94 percent.  Audiometric testing of his left ear revealed a 30-decibel loss at the 1000 Hz level, a 40-decibel loss at the 2000 Hz level, a 60-decibel loss at the 3000 Hz level, and a 60-decibel loss at the 4000 Hz level, for an average decibel loss of 48.  Left ear speech discrimination was 90 percent.  

From Table VI of 38 C.F.R. § 4.85, Roman Numeral I is derived for the right ear, which is determined by intersecting the percent of speech discrimination row 
(92-100) with the puretone threshold average column (42-49).  Roman Numeral II is derived for the left ear, by intersecting the percent of speech discrimination row 
(84-90) with the puretone threshold average column (42-49).

A noncompensable rating is therefore derived from Table VII of 38 C.F.R. § 4.85 by intersecting row II with column I.  So a compensable rating is not warranted based upon the results of that February 2011 VA audiological evaluation.  Moreover, the Veteran did not have the special pattern of hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b).

The Board also has considered the results of an October 2009 private audiological evaluation, but they also do not provide a basis for assigning a compensable rating.  This evaluation had results very similar to the February 2011 VA evaluation for the puretone thresholds and speech discrimination.  However, this evaluation also included a speech discrimination with ambient noise, which the VA evaluation did not.  VA evaluations are routinely performed in a laboratory or quiet setting, and the values listed in 38 C.F.R. § 4.85 are based on a laboratory or quiet setting and presumably would be scaled differently if ambient noise scores were used instead.


The Board has additionally considered the Veteran's argument that his hearing is more severely impaired than indicated by testing performed in a quiet setting without real world background noise and distractions.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (discussing a VA compensation examiner's need to discuss the effect of the Veteran's hearing loss disability on his occupational functioning and daily activities).

It is important for the Veteran to understand, however, that disability ratings for hearing impairment are derived from a mechanical - meaning nondiscretionary, application of the numeric designations assigned after audiological evaluations are 
rendered, which in this case clearly show that his bilateral hearing loss remains properly rated at the noncompensable level.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The Veteran's arguments regarding the limitations of the audiological testing and functional limitations of decreased hearing acuity would affect all similarly-situated Veterans.  The compensation and pension audiological evaluations are routinely performed in a quiet clinic and the ratings are assigned based on this type of testing so account for differences between the testing environment and real world situations.  Also, the limitations caused by decreased hearing acuity such as difficulty communicating and difficulty perceiving acoustical cues in the environment are the natural result of this sort of disability and have been considered in the rating criteria for this disability.  Indeed, C&P hearing examination worksheets were revised during the pendency of this appeal to include the effect of a Veteran's hearing loss disability on his occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for his bilateral hearing loss.  And since the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  Accordingly, the appeal of this claim must be denied.

B. Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director of Compensation and Pension Service is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).  

The question of an extra-schedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other 

related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

Here, because the Board finds that the schedular rating of zero percent for the Veteran's bilateral hearing loss contemplates the frequency, extent and severity of his symptoms, referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation is not required.  In other words, there is no evidence the Veteran's bilateral hearing loss has caused marked interference with his employment - meaning above and beyond that contemplated by his schedular rating, or required frequent periods of hospitalization so as to render impractical the application of the regular schedular standards.  See Thun.  The evaluation and treatment he has received for this disability has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  Moreover, although he testified that it was difficult to hear and join in at business meetings at his job, he did not for example indicate or suggest that his hearing loss had caused him to miss any time from work or receive a less-than-satisfactory performance evaluation or appraisal.  Neither is there any indication of demotion nor special accommodation having to be made to compensate for his hearing loss.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated that the disability rating, itself, is recognition that industrial capabilities are impaired.  So the Board does not have to refer this case for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER


The claim for a compensable rating for the bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


